                Case 1:19-mj-00272-SJB Document 6 Filed 03/28/19 Page 1 of 1 PageID #: 43
                                   United States District Court,Eastern District of New York
UNITED STATES OF AMERICA                                                        ORDER SETTING CONDITIONS OF RELEASE
                 V.                                                             AND APPEARANCE BOND


                                                                                Case Number:
                                                     Defendant.

                                                                   RELEASE ORDER

        It is hereby ORDERED that the above-named defendant be released subject to the Standard Conditions of Release on the reverse and as follows:
       ^ Upon Personal Recognizance Bond on his/lier promise to appear at all scheduled proceedings as required, or
       [] Upon Bond executed by the defendant in the amount of$                                      ,and
          secured by[ ]financially responsible sureties listed below and/or[ ]collateral set forth below.                   ^0^
                                                           Additional Conditions of Release

        The Court finding that release under the Standard Conditions of Release on the reverse will not by themselves reasonably assure the
ap:   arance ofthe defendant and/or the safety of other persons and the community,IT IS FURTHER ORDERED as follows:
       1. The defendant must remain in and may not leave the following areas without Court permission: \s/\ New York City; ^jfhong Island, NY;
           [ ]New York State;[ ]New Jersey;[ ]                                               and travel to and from this Court and the permitted areas.
[] 2.      The defendant must avoid all contact with the following persons or entities:

[ 1 3.     The defendant must avoid and not go to any of the following locations:
[^,4. The defendant must surrender all passports to Pretrial Services by        and not obtain other passports or international travel documents.
H 5.J.y^he defendant is placed under the supervision ofthe Pretrial Services Agency subject to the Special Conditions on the reverse and:
      [\|0a. is subject to random visits by a Pretrial Services officer at defendant'srg^ence and/or place of work;
      [>3 b. must report [>/] as directed by Pretrial Services or[]in person  times per.>          and/or F ]by telephone times per       .
      [ 1/c. must imdergo[]testing,[]evaluation and/or[]treatment for substance abii^including alcoholism, as directed by Pretrial Services.
          d. must undergo evaluation and treatment for mental health problems, as directed by-Pretrial Slices.
      [ ] e. is subject to the following location restriction program with location monitoring, as directed by Pretrial Services:
           []home incarceration: restricted to home at all times, except for attorney visits, court appearances^d-necessary medical treatment;
         []home detention: restricted to home at all times, except for attorney visits, court appearances, medi(5al treatment,[ ]religious services,
            []employment,[]school or training,[ jother activities approved by Pretrial Services,[ ]
      [] curfew: restricted to home every day from                    to                ,or [ ]as directed by Pretrial Services.
      [ ] Defendant must pay all or part of the cost ofany required testing, evaluation,treatment and/or location monitoring with personal funds,
          based upon ability to pay as determined by the Court and the Pretrial Services Agency,and/ or from available insurance.
      6.   Other Conditions:         ^>                                      _Lien                                                     ov»A


                                                                  APPEARANCE BOND

1, tlie undersigned defendant, and each surety who signs this bond,acknowledge that 1 have read this Appearance Bond and, and have either read all
tlie other conditions ofrelease or have had those conditions explained. 1 further acknowledge that 1 and my personal representatives,jointly and
severally, are bound to pay the United States of America the sum of$                                   and that this obligation is secured with the below
interest in the following property ("Collateral") which 1 represent is/are free and clear of liens except as otherwise indicated:
      []cash deposited in the Registry ofthe Court in tlie sum of$                                           ;
      [ ]premises located at:                                                     owned by                                                               .
      []1 also agree to execute a<C(in^^iDn^judgment, mortgage or lien in form approved by the U.S. Attorney which shall be duly filed with the
       proper local and state authoritip^ri-ot befbr^                                                                              .
Each owner ofthe above Collateral agrees not to sell the property, allow furtlier claims or encumbrances to be made against it, or do anything to
reduce its value while this Appearance Bond is in effect.
Forfeiture ofthe Bond. This Appearance Bond may be forfeited if the defendant fails to comply with any ofthe conditions set forth above and on the
reverse. The defendant and any surety vidio h^ signed this form also agree that the court may immediately order the amount of the bond surrendered
to the United States, including any seciui^f/lor^the bo^,if the defendant fails to comply with the above agreement. The court may also order a
judgment offorfeiture against the defendant and a^fist each surety for the entire amount ofthe bond, including any interest and costs,
                                              Address:
                                    ,Surety

                                              Address:
                                    ,Surety
                                                                             / i-
                                              Address:
                                    ,Surety
      I acknowledge that I am the defendant In this case and that 1 am aware ofthe conditions of release and ^the pe^lties^an^anctions set
forth on the front and reverse sides ofthis form.                                                       /        \ /(
                                                                                                       1
                                                                                                                                        Signature of Defendant
Release             ondaotjs^hereby ordered on            0^/2^               /ion.

                                                                            Distribution:   Canary - Court   Pink - PretriarServices    Goldenrod -Defendant
